■— Order granting plaintiff's motion for injunction pendente lite and denying defendant’s motion to dismiss complaint affirmed, with ten dollars costs and disbursements. Order granting reargument but confirming said order upon condition affirmed, without costs. No opimon. Lazansky, P. J., Rich, Young and Kapper, JJ., concur; Carswell, J., dissents and votes to reverse upon the ground that this issue could have been disposed of under the pleadings in the former action, and, therefore, the question is res adjudícata.